DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-5, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S 2016/0079135). 
As to claim 1, Huang et al. disclose in Figs. 1-5B a structure comprising: a circuit substrate (comprising “core” 112 & a top “build up layers” 114, Figs. 4-5A) (Figs. 1-5B, para. [0011]-[0012]); at least one die (“die” 104) disposed on and electrically connected to the circuit substrate (comprising “core” 112 & a top “build up layers” 114) (Figs. 1-5A, para. [0016]-[0018]); an insulating encapsulant (“molding compound” 124) disposed on the circuit substrate (comprising “core” 112 & a top “build up layers” 114) and surrounding the at least one die (“die” 104) (see Figs. 5A-5B, para. [0018]-[0021]), wherein the insulating encapsulant (“molding compound” 124) has an unfilled groove (see an unfilled groove on top surface of 124, Figs. 4-5A) with a curved bottom surface (Figs. 4-5A, para. [0018]-[0021]), and the at least one die (“die” 104) is confined to be located within an area surrounded by the unfilled groove (see an unfilled groove on top surface of 124, Figs. 4-5A) (see Figs. 4-5B).  

As to claim 5, as applied to claims 1 and 4 above, Huang et al. disclose in Figs. 1-5B all claimed limitations including the limitation wherein the insulating encapsulant (“molding compound” 124) encapsulates the at least one die (“die”104), and a back surface (top surface) of the at least one die (“die” 104) is exposed through the insulating encapsulant (“molding compound” 124) (see Fig. 5A), and the second surface (top surface) of the insulating encapsulant (“molding compound” 124) is coplanar with the exposed back surface (top surface) of the at least one die (“die” 104) (see Fig. 5A).  




As to claim 1, Huang et al. disclose in Figs. 1-5B a structure comprising: a circuit substrate (comprising “core” 112 & a top “build up layers” 114, Figs. 4-5A) (Figs. 1-5B, para. [0011]-[0012]); at least one die (“die” 130A, 130B) disposed on and electrically connected to the circuit substrate (comprising “core” 112 & a top “build up layers” 114) (Figs. 1-5A, para. [0023]-[0025]); an insulating encapsulant (“molding compound” 124) disposed on the circuit substrate (comprising “core” 112 & a top “build up layers” 114) and surrounding the at least one 
As to claim 2, as applied to claim 1 above, Huang et al. disclose in Figs. 1-5B all claimed limitations including the structure further comprising an interposer structure (“die” 104), wherein the interposer structure (“die” 104) is disposed in between the circuit substrate (comprising “core” 112 & a top “build up layers” 114, Figs. 4-5A) and the at least one die (“die” 130A, 130B), and electrically connects the at least one die (“die” 130A, 130B) to the circuit substrate (comprising “core” 112 & a top “build up layers” 114, Figs. 4-5A) (Fig. 5A, para. [0023], [0024]). 
As to claim 8, as applied to claim 1 above, Huang et al. disclose in Figs. 1-5B all claimed limitations including the structure further comprising: conductive bumps (“connectors” 108) disposed in between the at least one die (103A, 103B) and the circuit substrate (comprising “core” 112 & a top “build up layers” 114, Figs. 4-5A) (see Figs. 4-5A, para. [0016]), and an underfill (132) covering the conductive bumps (“connectors” 108), and covering sidewalls of the at least one die (103A, 103B) (Fig. 5A, para. [0024]). 
As to claim 9, as applied to claims 1 and 8 above, Huang et al. disclose in Figs. 1-5B all claimed limitations including the limitation wherein the insulating encapsulant (“molding compound” 124) further encapsulates the conductive bumps (“connectors” 108)  and the underfill (132) {the encapsulant 124 encapsulates the bottom surface of the conductive bumps 108 and underfill 132, Figs. 4-5A}, and the unfilled groove (see an unfilled groove on top .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S 2016/0079135).
As to claim 7, as applied to claim 1 above, Huang et al. disclose in Figs. 1-5B all claimed limitations except for the limitation wherein a depth of the unfilled groove is about half of a height of the insulating encapsulant.  However, it would have been obvious to one of ordinary skill in the art to use the teaching of Huang et al. in the range (about half of a height of the insulating encapsulant for a depth of the unfilled groove) as claimed, in order to reduce stress .

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
A package structure comprising: an insulating encapsulant disposed on the substrate, wherein the insulating encapsulant has a ring shape groove located on a top surface of the insulating encapsulant, and a bottom surface of the insulating encapsulant is in contact with the substrate; an interposer structure connected to the bond pads of the substrate and encapsulated by the insulating encapsulant, wherein the interposer structure is encircled by the ring shape groove 
A method of fabricating a package structure, comprising: forming an insulating encapsulant encapsulating the interposer structure, wherein the insulating encapsulant is formed with a ring shape groove that surrounds the interposer structure and the at least one die, and the ring shape groove is separated from the interposer structure and the at least one die by a distance, in combination with other claimed features, a recited in independent claim 19.  Claim 20 is dependent upon independent claim 19, and is therefore allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

	      		         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 15, 2022